Opinion by
Ector, P. J.
§ 656. Judgment by default; incomplete service. Judgment by default was rendered on the 23d day of November, 1873. The citation upon which the judgment was rendered issued on the 31st of May, 1873, and commanded the defendant to appear ‘ ‘ on the third Monday in March next,” which would be March, 1874 The defendant did *361not appear at the November term o£ said court, and judgment final was rendered against him by default. A party upon whom defective process has been served may) upon writ of error, obtain the reversal of the judgment rendered by default in the suit. [Frosch v. Schlumpf, 2 Tex. 422; Burleson v. Henderson, 4 Tex. 49; Norvell v. Garthwaite, 25 Tex. 583; Covington v. Burleson, 28 Tex. 368; Neill v. Brown, 11 Tex. 17; Violand v. Saxel, 31 Tex. 283 ]
January 16, 1878.
Eeverscd and remanded.